DETAILED ACTION
Claims 1, 3-4, 6-7, 20, 22-23 and 28 are amended. Claims 18 and 25-27 are cancelled. Claims 1-18, 19-24 and 28 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 15-17, 20, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco (US 2016/0334868) in view of Vaidyanathan (US 2015/0170345).
As per claim 1, Pacheco discloses an electronic processing system (Fig. 1, #100; [0016]), comprising:
an application processor (#102);
a persistent storage media (#104) communicatively coupled to the application processor (#102);
a graphics subsystem (#204) communicatively coupled to the application processor ([0024]);
a light detector (#212) to detect first ambient light and second ambient light ([0032]; [0039]); and
a facial expression graphics adjuster (#206) communicatively coupled to the graphics subsystem (#204) and the light detector (#212) to:

at a first time while the first ambient light is detected, conduct an adjustment to a parameter of the graphics subsystem (#204) based on the detected first facial expression to cause the detected first facial expression to stop ([0034]-[0035]; [0039]; [0044]-[0045]),
identify that the adjustment to the parameter has caused the first facial expression to stop, wherein the parameter is at a setting when the first facial expression is identified as stopped ([0034]-[0035]; [0044]-[0045]),
store the setting of the parameter in association with the detected first ambient light ([0035]-[0036]; where a profile of the user which may be stored in the memory of information handling system 202 (e.g., memory 104 or mass storage 106 shown in FIG. 1) is store the setting of the parameter in association with the detected first ambient light),
conduct a determination that the first ambient light is similar to the second ambient light ([0032]; [0039]; [0044]-[0046]; where the image capture frequency on the time of day, as lighting conditions change throughout the day… the eye comfort monitor may determine whether the user eye comfort is adequate is conduct a determination that the first ambient light is similar to the second ambient light); and  
at a second time after the first time and in response to the determination that the first ambient light is similar to the second ambient light, reference the stored setting of the parameter that is stored in association with the detected first ambient light to adjust the parameter of the graphics subsystem when the second ambient light is detected ([0035]-[0036]; [0039]; [0044]-[0046]; where “Eye comfort monitor 206 may then use the data stored in the user profile to determine the brightness adjustment for display 204 when the user eye comfort is not adequate and/or when the user exhibits symptoms of CVS. In other embodiments, the user profile may be updated based on an action of the user after eye comfort monitor 206 adjusts the settings of display 204. For example, if the user changes the settings of display 204 after eye comfort monitor 206 adjusts the settings as a result of detecting CVS symptoms, eye comfort monitor 206 may adjust the user profile to prevent eye comfort monitor 206 from making a similar adjustment in the future” is reference the stored setting of the parameter that is stored in association with the detected first ambient light to adjust the parameter of the graphics subsystem when the second ambient light is detected).
However, Pacheco does not teach the parameter is to include a shading rate and the adjustment is to modify an attribute of the shading rate.
Vaidyanathan teaches the parameter is to include a shading rate and the adjustment is to modify an attribute of the shading rate ([0013]; [0070]-[0071]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the reduction of shading rate disclosed by Vaidyanathan as a parameter of the graphics subsystem of Pacheco so as to provide power consumption savings and in other performance benefits (Vaidyanathan: [0013]).
As per claim 2, Pacheco in view of Vaidyanathan discloses the system of claim 1, wherein the facial expression graphics adjuster comprises:
a facial expression detector to detect the first facial expression (Pacheco: [0034]-[0035]); and

As per claim 4, Pacheco discloses a graphics apparatus (Abstract), comprising:
a light detector (#212) to detect first ambient light and second ambient light ([0032]; [0039]);
a facial expression detector (#206) to detect a first facial expression of a user ([0034]; [0044]);
a parameter adjuster communicatively coupled to the facial expression detector (#206) and the light detector (#212; [0030]-[0031]) to:
at a first time while the first ambient light is detected, conduct an adjustment to a first graphics parameter based on the detected first facial expression to cause the detected first facial expression to stop ([0032]; [0034]-[0035]; [0039]; [0044]-[0046]),
identify that the adjustment to the first graphics parameter has caused the first facial expression to stop, wherein the first graphics parameter is at a setting when the first facial expression is identified as stopped ([0034]-[0035]; [0044]-[0045]),
store the setting of the first graphics parameter in association with the detected first ambient light ([0035]-[0036]; where a profile of the user which may be stored in the memory of information handling system 202 (e.g., memory 104 or mass storage 106 shown in FIG. 1) is store the setting of the first graphics parameter in association with the detected first ambient light),
conduct a determination that the first ambient light is similar to the second ambient light ([0032]; [0039]; [0044]-[0046]; where the image capture frequency on the 
at a second time after the first time and in response to the determination that the first ambient light is similar to the second ambient light, reference the stored setting of the first graphics parameter that is stored in association with the detected first ambient light to adjust the first graphics parameter when the second ambient light is detected ([0035]-[0036]; [0039]; [0044]-[0046]; where “Eye comfort monitor 206 may then use the responsiveness data stored in the user profile to determine the brightness adjustment for display 204 when the user eye comfort is not adequate and/or when the user exhibits symptoms of CVS. In other embodiments, the user profile may be updated based on an action of the user after eye comfort monitor 206 adjusts the settings of display 204. For example, if the user changes the settings of display 204 after eye comfort monitor 206 adjusts the settings as a result of detecting CVS symptoms, eye comfort monitor 206 may adjust the user profile to prevent eye comfort monitor 206 from making a similar adjustment in the future” is reference the stored setting of the first graphics parameter that is stored in association with the detected first ambient light to adjust the first graphics parameter when the second ambient light is detected).
However, Pacheco does not teach the first graphics parameter is to include a shading rate and the adjustment is to modify an attribute of the shading rate.
Vaidyanathan teaches the first graphics parameter is to include a shading rate and the adjustment is to modify an attribute of the shading rate ([0013]; [0070]-[0071]).

As per claim 15, Pacheco in view of Vaidyanathan discloses the apparatus of claim 4, wherein the facial expression detector is further configured to detect a number of blinks of the user (Pacheco: [0034]-[0035]).
As per claim 16, Pacheco in view of Vaidyanathan discloses the apparatus of claim 15, wherein the parameter adjuster is further configured to adjust a second graphics parameter based on the detected number of blinks of the user to improve a perception of the user (Pacheco: [0046]).
As per claim 17, Pacheco in view of Vaidyanathan discloses the apparatus of claim 4, wherein the facial expression detector is further configured to detect a visual impairment of the user (Pacheco: [0034]; [0044]-[0046]).
As per claim 20, Pacheco discloses a method of adjusting graphics (Abstract), comprising:
detecting first ambient light and second ambient light ([0032]; [0039]);
detecting a first facial expression of a user ([0034]; [0044]);
at a first time while the first ambient light is detected, conducting an adjustment to a graphics parameter based on the detected first facial expression to cause the detected first facial expression to stop ([0032]; [0034]-[0035]; [0039]; [0044]-[0046]);

storing the setting of the graphics parameter in association with the detected first ambient light ([0035]-[0036]; where a profile of the user which may be stored in the memory of information handling system 202 (e.g., memory 104 or mass storage 106 shown in FIG. 1) is storing the setting of the graphics parameter in association with the detected first ambient light);
conducting a determination that the first ambient light is similar to the second ambient light ([0032]; [0039]; [0044]-[0046]; where the image capture frequency on the time of day, as lighting conditions change throughout the day… the eye comfort monitor may determine whether the user eye comfort is adequate is conducting a determination that the first ambient light is similar to the second ambient light); and  
at a second time after the first time and in response to the determination that the first ambient light is similar to the second ambient light, referencing the stored setting of the graphics parameter that is stored in association with the detected first ambient light to adjust the graphics parameter when the second ambient light is detected ([0035]-[0036]; [0039]; [0044]-[0046]; where “Eye comfort monitor 206 may then use the responsiveness data stored in the user profile to determine the brightness adjustment for display 204 when the user eye comfort is not adequate and/or when the user exhibits symptoms of CVS. In other embodiments, the user profile may be updated based on an action of the user after eye comfort monitor 206 adjusts the settings of display 204. For example, if the user changes the settings of display 204 after eye comfort monitor 206 adjusts the settings as a result of detecting CVS symptoms, eye comfort monitor 206 may adjust the user profile to prevent eye comfort monitor 206 from making a similar adjustment in the future” is referencing the stored setting of the graphics parameter that is stored in association with the detected first ambient light to adjust the graphics parameter when the second ambient light is detected).
However, Pacheco does not teach the graphics parameter includes a shading rate and the adjustment modifies an attribute of the shading rate.
Vaidyanathan teaches the graphics parameter includes a shading rate and the adjustment modifies an attribute of the shading rate ([0013]; [0070]-[0071]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the reduction of shading rate disclosed by Vaidyanathan as a graphics parameter of the graphics subsystem of Pacheco so as to provide power consumption savings and in other performance benefits (Vaidyanathan: [0013]).
As per claim 24, Pacheco in view of Vaidyanathan discloses the method of claim 20, further comprising: detecting an amount of the first facial expression (Pacheco: [0034]; [0046]).
As per claim 28, Pacheco in view of Vaidyanathan discloses the graphics apparatus of claim 4, wherein:
in response to the determination that the first ambient light is similar to the second ambient light, adjust the first graphics parameter so that the first graphics parameter is at the setting (Pacheco: [0032]; [0039]; [0044]-[0046]); and 
.
Claims 3, 5-6, 8-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein (US 2016/0203359) in view of Estacio (US 2016/0011657). 
As per claim 3, Pacheco in view of Vaidyanathan discloses the system of claim 1, wherein the first facial expression includes one or more of a squinting, blinking, and wherein the parameter of the graphics subsystem further includes screen brightness (Pacheco: [0034]; [0046]).
However, the prior art of Pacheco and Vaidyanathan do not teach the first facial expression includes one or more of winking of the user.
	von und zu Liechtenstein teaches the first facial expression includes one or more of winking of the user (Abstract; [0009]; [0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the facial detection feature disclosed by von und zu Liechtenstein to the invention of Pacheco in view of Vaidyanathan so as to enable the detection of facial gestures such as winking. 
However, the prior art of Pacheco, Vaidyanathan and von und zu Liechtenstein do not teach the first facial expression includes one or more of facial muscle tension of the user.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the facial detection feature disclosed by Estacio to the invention of Pacheco in view of Vaidyanathan and von und zu Liechtenstein so to use the degree of muscle contraction to determine the degree of facial expression. 
As per claims 5 and 21, Pacheco in view of Vaidyanathan discloses the apparatus (method) of claim 4 (claim 20), wherein the detected first facial expression includes one or more of a squinting, blinking of the user (Pacheco: [0034]; [0046]).
However, the prior art of Pacheco and Vaidyanathan do not teach the detected first facial expression includes one or more of winking of the user.
von und zu Liechtenstein teaches the detected first facial expression includes one or more of winking of the user (Abstract; [0009]; [0032]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the facial detection feature disclosed by von und zu Liechtenstein to the invention of Pacheco in view of Vaidyanathan so as to enable the detection of facial gestures such as winking.
However, the prior art of Pacheco, Vaidyanathan and von und zu Liechtenstein do not teach the detected first facial expression includes one or more of facial muscle tension of the user.
Estacio teaches the detected first facial expression includes one or more of facial muscle tension of the user ([0039]).

As per claims 6 and 22, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus (method) of claim 5 (claim 21), wherein the (first) graphics parameter includes a plurality of parameters that is to include one or more of a frame resolution, a screen contrast, and a screen brightness (Estacio: [0032]-[0036]).
As per claim 8, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus of claim 5, wherein the facial expression detector is further to detect an amount of the first facial expression (Pacheco: [0034]; [0046]).
As per claim 9, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus of claim 8, wherein an amount of the adjustment of the first graphics parameter is based on the amount of the first facial expression (Pacheco: [0046]).
As per claim 10, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus of claim 8, wherein the first graphics parameter includes a zoom of a graphics scene (Pacheco: [0034]; [0046]).
As per claim 11, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus of claim 10, wherein the facial 
As per claim 12, Pacheco in view of Vaidyanathan in view of von und zu Liechtenstein in view of Estacio discloses the apparatus of claim 11, wherein the parameter adjuster is further configured to adjust an amount of the zoom of the graphics scene based on the amount of the detected squinting of the user (Pacheco: [0046]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Vaidyanathan in view of Estacio.
As per claim 13, Pacheco in view of Vaidyanathan discloses the apparatus of claim 4.
However, the prior art of Pacheco and Vaidyanathan do not teach the parameter adjuster is further configured to adjust the first graphics parameter based on at least one other detected input.
Estacio teaches the parameter adjuster is further configured to adjust the first graphics parameter based on at least one other detected input ([0028]; [0032]; [0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the facial detection feature disclosed by Estacio to the invention of Pacheco in view of Vaidyanathan so that the display can be enhanced by detecting the user’s gaze.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Vaidyanathan in view of Estacio in view of Savastinuk (US 2015/0378433).

However, the prior art of Pacheco, Vaidyanathan and Estacio do not teach the at least one other detected input includes one or more of a pulse rate, a heart rate, and a gesture of the user.
Savastinuk teaches the at least one other detected input includes one or more of a pulse rate, a heart rate, and a gesture of the user ([0051]-[0054]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the input detection feature disclosed by Savastinuk to the invention of Pacheco in view of Vaidyanathan and Estacio so as to identify a user among multiple individuals detected by comparing a physilogical condition (Savastinuk: Abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pacheco in view of Vaidyanathan in view of Stafford (US 2012/0122592).
As per claim 18, Pacheco in view of Vaidyanathan discloses the apparatus of claim 17.
However, the prior art of Pacheco and Vaidyanathan do not teach the detected visual impairment includes one or more of a presence of eye glasses and the presence of an eye patch.
Stafford teaches the detected visual impairment includes one or more of a presence of eye glasses and the presence of an eye patch ([0030]; Table 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the detection feature .
Allowable Subject Matter
Claims 7 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of an electronic processing system comprising a light detector to detect first ambient light and second ambient light, and a facial expression graphics adjuster to detect a facial expression of a user does not teach or fairly suggest the first graphics parameter includes a plurality of parameters that is to include a size, contrast and shading rate of a foveated area, the parameter adjuster is further configured to increase the size, the contrast and the shading rate of the foveated are based on the detected first facial expression of the user.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 20 have been considered but are moot because the new ground of rejection as presented above.
In response to Applicant’s argument on page 10 in the Remarks, “For example, claim 4 recites “at a second time after the first time and in response to the determination that the first ambient light is similar to the second ambient light, reference the stored setting of the first graphics parameter that is stored in association with the detected first ambient light to adjust the first graphics parameter when the second ambient light is 
The Examiner does not agree. The prior art of Pacheco discloses on paragraph 0032, “Eye comfort monitor 206 may determine the frequency at which iris camera 212 captures images of the user. The frequency of image capture may be based on any suitable factor, such as the time of day, the time since the last image capture, the elapsed time of computer usage by the user, or when a new user logs into information handling system 202. As an example of basing the image capture frequency on the time of day, as the lighting conditions change throughout the day, the settings of display 204 may need to change to minimize user discomfort. Therefore, eye comfort monitor 206 may direct iris camera 212 to capture images at predetermined times throughout the day. As an example of basing the image capture frequency on the time since the last image capture, eye comfort monitor 206 may direct iris camera 212 to capture images based on a predetermined time between images. The time between images may be any suitable amount of time, and may be based on a user's privacy settings (e.g., how often the user wishes to an image be captured), optimizing battery life, or safety concerns, as prolonged exposure to IR 
Pacheco further discloses on paragraph 0035, “In some embodiments, eye comfort monitor 206 may compare the eye measurements of the user to a threshold and change the settings of display 204 when the user's eye measurements exceed the threshold. The threshold may be based on a profile of the user which may be stored in the memory of information handling system 202 (e.g., memory 104 or mass storage 106 shown in FIG. 1) and accessed by eye comfort monitor 206. The profile of the user may include any suitable information about the user that may be used to determine whether the user is experiencing one or more CVS symptoms including the user's average iris size, blink rate, or eye opening. The measurements included in the user profile may be based on images captured by iris camera 212 and may change over time as the user ages. In some embodiments, the user profile may be tuned based on the user's response to the adjustments made to display 204 by eye comfort monitor 206. For example, eye comfort monitor 206 may determine the responsiveness of the user (e.g., whether the user's pupils return to a size below the threshold after the adjustment, whether the user's blink rate returns to normal, whether the user stops squinting, or whether the user's eyes stop darting across the screen) to changes in the brightness of display 204 and update the user's profile based on the determination. Eye comfort monitor 206 may then use the responsiveness data stored in the user profile to determine the brightness adjustment for display 204 when the user eye comfort is not adequate and/or when the user exhibits symptoms of CVS. In other embodiments, the user profile may be updated based on an action of the user after eye comfort monitor 206 adjusts the settings of display 204. For example, if the user changes the settings of display 204 after eye comfort monitor 206 adjusts the settings as a result of detecting CVS symptoms, eye comfort monitor 206 may adjust the user profile to prevent eye comfort monitor 206 from making a similar adjustment in the future”.
	Pacheco further discloses on paragraph 0039, “Method 300 may begin at step 302 where an eye comfort monitor may determine a frequency at which an iris camera is to capture images. The eye comfort monitor may base the frequency of image capture on any suitable factor, including the time of day, the time since the last image capture, the elapsed time of computer usage by a user, or upon a new user logging into an information handling system. In some embodiments, the eye comfort monitor may direct the iris camera to capture an image based on changes in the ambient lighting conditions. In other embodiments, the eye comfort monitor may direct the iris camera to capture an image based on reaching a predetermined time interval between images. In yet a further embodiment the eye comfort monitor may direct the iris camera to capture an image based on the amount of elapsed time of persistent computer usage by a user or direct the iris camera to capture an image when a new user logs in to the information handling system. Based on the frequency at which the iris camera is to capture images, the eye comfort monitor may direct the iris camera to capture an image”.

Pacheco further discloses on paragraph 0045, “In step 316, the eye comfort monitor may determine whether the user eye comfort is adequate based on the processing performed in step 314. For example, the user eye comfort may not be adequate if the user is experiencing a symptom of CVS and/or if the eye status of the user exceeds a threshold. For example, if the user's pupils are dilated beyond a threshold, the user's comfort may be inadequate. The thresholds may be based on information stored in the user profile. If the user eye comfort is adequate, method 300 may proceed to step 320; otherwise method 300 may proceed to step 318”.
Pacheco further discloses on paragraph 0046, “In step 318, the eye comfort monitor may adjust the settings of a display based on the discomfort experienced by the user of the display by generating and sending a control message to the display. For example, the eye comfort monitor may adjust the brightness, font size, zoom level, sharpness, contrast, refresh rate, and/or color scale of the display. The eye comfort monitor may determine which setting to adjust based on the particular discomfort that the user is experiencing. For example, if the user's pupil is contracted beyond a 
Therefore, Pacheco discloses “at a second time after the first time and in response to the determination that the first ambient light is similar to the second ambient light, reference the stored setting of the first graphics parameter that is stored in association with the detected first ambient light to adjust the first graphics parameter when the second ambient light is detected” as recited in claim 4 and similarly in claims 1 and 20. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/
Examiner, Art Unit 2622


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622